Exhibit 10.119

FOURTH AMENDMENT TO SUPPLY AGREEMENT

FOR BULK NARCOTICS RAW MATERIALS

THIS FOURTH AMENDMENT TO SUPPY AGREEMENT FOR BULK NARCOTICS RAW MATERIALS,
originally made and entered into effective as of July 1, 1998 and amended on
July 1, 2000, on July 1, 2006 and again on June 30, 2011 (“SUPPLY AGREEMENT”),
by and between ENDO PHARMACEUTICALS INC. (“BUYER”) and MALLINCKRODT LLC
(“SELLER”), is made and entered between BUYER and SELLER effective on and as of
July 31, 2011.

WHEREAS, the parties desire to amend the aforementioned SUPPLY AGREEMENT for the
fourth time in certain respects,

NOW, THEREFORE, the parties hereto agree as follows:

 

  1. Section 4 of the SUPPLY AGREEMENT shall be amended by deleting, in said
Section 4, the reference to “two (2) years” and replacing it with a reference to
“twenty two (22) months”, with the intent and effect that either party will have
until August 31, 2011 to provide written notice to the other party of its intent
to let the SUPPLY AGREEMENT expire on June 30, 2013 without being renewed for an
additional one (1) year period.

 

  2. Except as expressed amended herein, all of the other terms of the SUPPLY
AGREEMENT, as amended, shall remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this FOURTH AMENDMENT TO
SUPPLY AGREEMENT FOR BULK NARCOTICS RAW MATERIALS effective as of the day and
year first above written.

 

MALLINCKRODT LLC    ENDO PHARMACEUTICALS INC. By:  

/s/ NICK LITZSINGER

   By:  

/s/ JILL CONNELL

       Title:  

Global Director Bulk Narcotics

   Title:  

VP Generics Sourcing